DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21, 32-33, 35, 37 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,333,866 (Cuskie) in view of US Pub 2016/0290391 (Hill) and US Pub 2005/0084361 (Fly).
Regarding claim 16, Cuskie discloses a system for securing a pivoting bolt to a cross member 24 of a utility vehicle frame on which a utility vehicle link element 26 is mounted pivotally where the system has a vehicle frame side engagement region 30 is configured to face a longitudinal vehicle frame member 28 extending perpendicular to the cross member 24 (See Col 2, lines 13-22).  Cuskie does not disclose the specific claimed configuration of the bracket. However, Hill discloses a sleeve element 300 configured to receive the pivoting bolt 416, wherein a collar region 324 on the sleeve element 300 is configured such that, in a mounted state, the collar region 324 interacts 
Regarding claim 17, the combination of Cuskie and Hill and Fly discloses that the sleeve element 300 (in Hill, See Figs 22-23) and 16 (in Fly, see Figs 5-8) has a cylindrical outer lateral surface.
Regarding claim 18-21, 32-33, and 37, the combination of Cuskie and Hill discloses that the collar region 324 (in Hill) has a section 328 in the form of a chord of a circle for forming form fitting surfaces which in the mounted state, interact in the pivoting direction in a form-fitting manner with the vehicle frame side protrusion 312.  Hill discloses that the indexing feature 210 and its corresponding complementary indexing feature 328 can be any size, shape and configuration without limitation (See Para [0041-0042, 0051-0053 in Hill) and therefore it would be obvious to one having ordinary 
Regarding claim 35, the combination of Cuskie and Hill discloses an adapter element/lug 132 which is configured such that, in the mounted state, the adapter element includes the vehicle- frame-side protrusion 212.
Regarding claim 40, the combination of Cuskie and Hill discloses that the adapter element/lug 132 and the sleeve element 300 are configured such that the adapter element and the sleeve element end are flush with each other.  (See Fig 24 in Hill).
Regarding claim 41, Cuskie discloses the utility vehicle frame (See Col 2, lines 3-12) including the cross member 24 is configured to extend between the longitudinal vehicle frame member and an opposite longitudinal vehicle frame member (20, 22).
Allowable Subject Matter
Claims 23-31, 36 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The amendment to claim 16 results in a rejection based on an additional new reference as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616